DISMISS; and Opinion Filed March 4, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00129-CR

                      ARTURO SOLORZANO MEDRANO, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-34786-S

                             MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                  Opinion by Justice O’Neill
       Arturo Solorzano Medrano was convicted of continuous sexual abuse of a child under

fourteen years of age. Sentence of twenty-five years’ imprisonment was imposed in open court

on November 1, 2013. No motion for new trial was filed; therefore, appellant’s notice of appeal

was due by Monday, December 2, 2013. See TEX. R. APP. P. 4.1(a), 26.2(a)(1). Appellant’s pro

se notice of appeal is file-stamped January 30, 2014. It reflects that it was signed on January 25,

2014, and the envelope in which it was mailed is post-marked January 27, 2014. The notice of

appeal is untimely as to the November 1, 2013 sentencing date, leaving us without jurisdiction

over the appeal. See TEX. R. APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).
       We dismiss the appeal for want of jurisdiction.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140129F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ARTURO SOLORZANO MEDRANO,                              On Appeal from the 282nd Judicial District
Appellant                                              Court, Dallas County, Texas
                                                       Trial Court Cause No. F10-34786-S.
No. 05-14-00129-CR        V.                           Opinion delivered by Justice O’Neill,
                                                       Justices Bridges and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 4th day of March, 2014.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –3–